DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing device” in claims 1 and 12; “direct lighting source” in claims 2 and 13; “indirect lighting source” in claims 3 and 14; “conveyor assembly” in claim 6; “marking instrument” in claim 8; and “marking carriage” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 includes an apparent stray period in line 4 (following “indirect lighting”). Since Office Policy permits periods only at the end of claims, this extra period should be deleted.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 10-15, 17-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12, 13-14, and 16 of U.S. Patent No. 10,955,403. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention variously defined by the claims of the instant application is anticipated by invention variously stipulated by the claims of the ‘403 patent.
With respect to claim 1 of the instant application, claim 10 of the ‘403 patent stipulates a leather inspection apparatus for detecting inconsistencies on a surface of a leather hide (lines 1-3 of claim 1, from which claim 10 depends), comprising: a frame capable of supporting the leather hide (line 4 of claim 1, from which claim 10 depends); a camera assembly movably coupled to the frame and capable of movement along a surface of the leather hide (lines 5-7 of claim 1, from which claim 10 depends), wherein the camera assembly includes a first camera (line 3 of claim 10); a computing device operatively coupled to the camera assembly (lines 11-12 of claim 1, from which claim 10 depends); wherein the camera assembly detects locations of inconsistencies in an upper surface of the leather hide (lines 12-14 of claim 1, from which claim 10 depends), wherein the computing device digitally stores the locations of the inconsistencies of the upper surface of the leather hide (lines 17-19 of claim 1, from which claim 10 depends), and wherein the first camera detects inconsistencies based on direct lighting (lines 4-5 of claim 10). In addition, claim 11 of the ‘403 patent further stipulates that the leather inspection apparatus further comprises a direct lighting source that provides direct lighting to the leather hide (line 2 of claim 11), as further required by claim 2 of the instant application; that the leather inspection apparatus further comprises an indirect lighting source the provides indirect lighting to the leather hide (lines 4-5 of claim 11), as set forth in claim 3 of the instant application; that the leather inspection apparatus further comprises a second camera for detecting inconsistencies based on indirect light (lines 3-4 and 5-6 of claim 10, from which claim 11 depends), as defined in claim 4 of the instant application; and that the first camera includes a coaxial direct light source aligned with an axis of the first camera (lines 2-3 of claim 11), as stipulated by claim 10 of the instant application. Finally, claim 12 of the ‘403 patent further stipulates that the leather inspection apparatus alternates actuation between the first camera and the second camera to prevent light pollution between the first camera and the second camera (lines 3-4 of claim 12), as required by claim 5 of the instant application; and that the first camera with coaxial light source is actuated by the computing device as the first camera moves relative to the leather hide (lines 4-5 of claim 12), as set forth in claim 11 of the instant application.
With respect to claim 12 of the instant application, claim 10 of the ‘403 patent stipulates a leather inspection apparatus for detecting inconsistencies on a surface of a leather hide (lines 1-3 of claim 1, from which claim 10 depends), comprising: a frame capable of supporting the leather hide (line 4 of claim 1, from which claim 10 depends); a first camera coupled to the frame (line 5 of claim 1, from which claim 10 depends); and a computing device operatively coupled to the first camera (lines 11-12 of claim 1, from which claim 10 depends); wherein the first camera detects locations of inconsistencies in the upper surface of the leather hide (lines 12-14 of claim 1, from which claim 10 depends), wherein the computing device digitally stores the locations of the inconsistencies of the upper surface of the leather hide (lines 17-19 of claim 1, from which claim 10 depends), and wherein the first camera detects inconsistencies based on direct lighting (lines 4-5 of claim 10). In addition, claim 11 of the ‘403 patent further stipulates that the leather inspection apparatus further comprises a direct lighting source that provides direct lighting to the leather hide (line 2 of claim 11), as further required by claim 13 of the instant application; that the leather inspection apparatus further comprises an indirect lighting source the provides indirect lighting to the leather hide (lines 4-5 of claim 11), as set forth in claim 14 of the instant application; that the leather inspection apparatus further comprises a second camera for detecting inconsistencies based on indirect light (lines 3-4 and 5-6 of claim 10, from which claim 11 depends), as defined in claim 15 of the instant application.
Finally, with respect to claim 17 of the instant application, claim 13 of the ‘403 patent stipulate a method for detecting inconsistencies on both an upper surface and a lower surface of a leather hide (lines 1-2 of claim 13), comprising: using a first camera to scan the leather hide to detect locations of inconsistencies in the upper surface of the leather hide (lines 4-5 of claim 13); and digitally storing the locations of the inconsistencies of the upper surface of the leather hide by way of a computing device (lines 9-10 of claim 13). In addition, claim 14 of the ‘403 patent further stipulates marking on the upper surface of the leather hide a visual indication of the locations of the inconsistencies (lines 2-3 of claim 14), as further required by claim 18 of the instant application, while claim 16 of the ‘403 patent further stipulates providing at least one of a first camera assembly and a second camera assembly (lines 2-3 of claim 16), a first camera for use with direct lighting and a second camera for use with indirect lighting (lines 3-5 of claim 16), and alternating scanning between the first camera and the second camera (lines 6-7 of claim 16), as additionally set forth in claim 20 of the instant application.
Allowable Subject Matter
Claims 6-9, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
22 September 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665